               AFFIDAVIT OF SERVICE THROUGH THE SECRETARY OF STATE

UNITED STATES DISTRICT COURT                                                         Purchased/Filed: September 9, 2020
FOR THE SOUTHERN DISTRICT OF NEW YORK
                                                                                                Index# 1:20-cv-07328-ER



                                                                                                                 PlaintifF
          Alejandro Osorio Cabrera, Individually and On Behalfof Others Similarly Situated
                                                       against

                     Hai Cang Seafood Corp d/b/a Hai Gang Sea Food inc., et al                                   Defendant




STATE OF NEW YORK
                                          SS.:
COUNTY OF ALBANY

                    James Perone                                 , being duly sworn, deposes and says: deponent is over

the age of eighteen (18) years; that on                     September 11, 2020       , at    11:00 AM , at the office of the

Secretary of State of the State of New York in the City of Albany, New York deponent served the annexed
             Summons in a Civil Action and Complaint Collective Action under 29 U.S.C. §216(b)
                                                                                                                              on


                                                    Hai Cang Seafood Corp.                                                   , the

Defendant in this action, by delivering to and leaving with                          Nancy Dougherty

AUTHORIZED AGENT in the Office of the Secretary of State, of the State of New York, personally at the Office of

the Secretary of State of the State of New York, 99 Washington Avenue, Albany, NY, 2 true copies thereof and that

at the time of making such service, deponent paid said Secretary of State a fee ^dollars; That said service was

made pursuant to Section 306 Business Corporation Law. Deponent further says that deponent knew the person

so served as aforesaid to be the agent in the Office of the Secretary of State of the State of New York, duly

authorized to accept such sen/ice^n^ehalf-GTsaid^fendant


Description of th^erson served: Approx. Age:                  55;60^ "Approx. Wt: 130lbs               Approx. Ht:    5'3"
Color of skin/ White           Hair color:          Black        >ex: Female      Other;

Sworn to before me on this

 11 th   day of S^tember 202




                        SCOTT SCHUSTER
                NOTARY PUBLIC, STATE OF NEW YORK                                               James Perone
                         NO.01SC6308636
                   QUALIFIED IN ALBANY COUNTY                                               Attny's File No.
                 COMMISSION EXPIRES JULY 28, 2022
                                                                                     InvoicB'Work Order# SI845671

                               Servico. Inc.. P.O. Box 871. Albany. NY 12201
